Barclay, J.
(dissenting). — The rule on which the-majority opinion rests does not seem to me to control the case shown here by the facts. It, therefore, does not appear necessary further to remark upon it or to discuss its limitations.
This record discloses that Abraham B. Mayer had been carrying on a mercantile business in St. Louis, in his own name ( “ A. B. Mayer ”), for many years before-the notes in suit were made, in September, 1884. In March of that year a reporter for Bradstreet’s mercantile agency, having observed in the city directory that-the business name was printed as “A. B. Mayer & Son,” called at the firm’s office to inquire about the change, and was told by Abraham that the firm-name had been modified as indicated; that he had admitted his son, Frederick, to a partnership “to encourage him,” and that the son had not added any money to the concern.
These facts appeared from the testimony of the agency reporter, and, although Mr. Abraham B. Mayer was afterwards on the stand as a witness, he did not deny the interview mentioned, though he did deny that, his son was his partner.
It further appeared, without question, that Frederick, the son, had been with his father for many years-before, as an employe, taking active part in the business, and that father and son continued to participate in'the business after, as before, the alleged admission of the son into the firm.
The accommodation notes in dispute were executed by the son and reached the . hands of innocent holders for value (without notice of any infirmities therein) by regular indorsements before maturity.
The concern in question was a mercantile trading* partnership, and, as such, the partners had authority to issue promissory notes, in the absence of any notice to holders thereof of any limitation of such authority. The business carried on was, admittedly, that of A. B. Mayer, in any view of the facts. He claims that it was *100Ms exclusively, and that his son, though taking part in it as an employe, was not a partner therein. The notes were issued in the name of “A. B. Mayer & Son,” which amounted, in my opinion, to a continuing representation to any holder (not better informed) that A. B. Mayer and some son of his composed the firm. It seems to me that if Abraham B. Mayer knew that his son, Frederick, was using the name of A. B. Mayer & Son in the business, and assented to it, he should be held liable for the notes issued in the form indicated, when held by innocent parties, in the circumstances described. Therefore, this dissent from the able opinion which has been delivered by my learned brother, Bbacd. '